COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Ex Parte Yrooj Shamim

Appellate case number:    01-16-00013-CR

Trial court case number: 1822364-B

Trial court:              County Criminal Court at Law No. 3 of Harris County

        The appellant’s brief was originally due on January 18, 2016. Appellant requested and
was granted an extension until March 3, 2016; however, we advised that no further extensions
would be granted. On March 1, appellant filed two motions to supplement the record and on
March 3, 2016, requested another extension. We granted the extension until April 1, 2016, again
noting that no further extensions would be granted absent exceptional circumstances. On March
31, 2016, appellant filed a third motion for extension, claiming he needed additional time to file
the brief because the supplemental clerk’s record he requested has not yet been filed.
        We grant appellant’s extension until April 12, 2016, and no further extensions will be
granted. If appellant needs to rely on a trial court document that is part of the record below, but
that is not yet part of the clerk’s record on appeal, he should put a copy of the document in the
appendix to the brief, with a notation that the official document has been requested from the
clerk.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: April 7, 2016